DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 18-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Floesser-Mueller et al.  (US Patent Pub. 2019/0274939) in view of Schade et al. (AU 2018200455, disclosed by applicant).
 Floesser-Mueller et al. disclose sunscreen compositions comprising methylene bis-benzotriazolyl tetramethylbutylphenol present at about 8.00%; phenylene bis-diphenyltriazine at a concentration of about 6.00% (Examples F3 and F4).  Floesser-Mueller et al. disclose the composition comprises UV filter substances including titanium dioxide (p. 13, TABLE 1).  Floesser-Mueller et al. disclose the composition comprises diethylamino hydroxybenzoyl hexyl benzoate at a concentration of about 7.00% and   ethylhexyl triazone; bis-ethylhexyloxyphenol methoxyphenyl triazine (p. 19, Example 4).  Floesser-Mueller et al. disclose the composition further comprise diethylhexyl butamido triazone (p. 13, TABLE 2).
Floesser-Mueller et al. differs from the instant claims insofar as they do not disclose a method of reducing fabric staining of a sunscreen composition.

Schade et al. disclose a method of reducing textile stains of sunscreen and for increasing the sun protection factor with compositions comprising diethylamino hydroxybenzoyl hexyl benzoate (Abstract).  Schade et al. disclose by adding diethylamino hydroxybenzoyl hexyl benzoate to preparations comprising bis-ethyhexyoxyphenol methoxyphenyltriazine, the usage concentration may be decreased whereby the textile staining caused by the filter is reduced (p. 3, lines6-12).  Schade et al. disclose the composition advantageously comprise titanium dioxide as a further UV filter (p. 5, lines 24 and 25).  
It would have been obvious to have used the compositions of Floesser-Mueller to reduce textile staining since the teaching of Schade provides a combination of sunscreen agents, which are taught in Floesser-Mueller that provide said reduction.
It would have been obvious to have varied the concentrations of the UV agents since Schade teaches the combination would increase SPF while reducing the amount of filter needed within the composition.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANNETTE HOLLOMAN whose telephone number is (571)270-5231. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANNETTE HOLLOMAN/Primary Examiner, Art Unit 1612